Citation Nr: 0312350	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-01 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a disability evaluation in excess of zero 
percent for residuals of a tear of the left gastrocnemius 
muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Acosta, Counsel






INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1990, and from March 1993 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in August 
and September 1998 by the Department of Veterans Affairs (VA) 
North Little Rock, Arkansas, Regional Office (RO), denying 
the veteran's claim for a disability evaluation in excess of 
zero percent for his service-connected residuals of a tear of 
the left gastrocnemius muscle.

The record shows that the veteran requested to be scheduled 
for a Travel Board Hearing when he filed his Substantive 
Appeal in January 1999.  By letter dated in March 2001, the 
RO informed him that such hearing had been scheduled for May 
1, 2001, at 12:30 p.m., and that it was his duty to notify 
the RO immediately if he would be unable to attend the 
scheduled hearing, in order to have it re-scheduled.  The 
record shows that the veteran did not report for this 
hearing, nor contacted the RO to have it re-scheduled.  His 
inaction is construed as his formal withdrawal of his request 
for a Travel Board Hearing.

By letter dated in March 2003, the Board advised the veteran 
of the enactment, while his appeal was still pending, of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  In essence, the VCAA eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The Board gave the 
veteran a period of 30 days to respond to this letter with 
additional arguments and/or evidence.  No response was 
received from the veteran.





REMAND

As indicated earlier, the VCAA was enacted during the 
pendency of this appeal.  This new law is currently codified 
at 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

VA also has a duty, under the VCAA, to assist every claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

Several documents in the file evidence VA's efforts to assist 
and keep the veteran notified of the development in his case.  
For example, by letters dated in January and November 1999, 
the RO advised the veteran regarding his request for a 
hearing before a Veterans Law Judge; in a September 2000 
letter, the RO informed him of the status of his appeal and 
told him what VA was doing with his claim; and by means of 
January 2003 letter, the RO informed the veteran that his 
case was being certified for the Board's appellate review, 
that his claims file was in the process of being physically 
transferred to the Board's headquarters in Washington, D. C., 
and that he nevertheless had the right to submit additional 
evidence and/or argument directly to the Board.  More 
recently, as indicated earlier, the Board provided the 
veteran notice of the VCAA by means of a March 2003 letter.  

Notwithstanding the above, the Board notes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) very recently invalidated 38 C.F.R. § 19.9(a)(2) 
(which allowed the Board to undertake the action necessary 
for a proper appellate decision) because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit also invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (which allowed the Board to 
provide the notice required by 38 U.S.C. § 5103(a) and 
§ 3.159(b)(1) and provided the claimant not less than 30 days 
to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Consequently, the Board no longer has the authority to 
provide initial notice of VCAA or decide claims based on the 
new evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have one 
year to submit additional evidence or have the new evidence 
initially considered by the RO.  No such waiver is of record 
in this case.  The result is that the RO must review the 
evidence developed by the Board and re-adjudicate the claims 
on appeal.  

Review of the file also has revealed that additional medical 
records that are pertinent to this appeal have yet to be 
secured and that it appears that another medical examination 
is needed, in order to obtain a clearer picture of the 
current severity (and nature) of the service-connected 
residuals of a left gastrocnemius tear.  In particular, it is 
noted that the VA physician who examined the veteran in June 
1998 indicated that the report of a venogram reportedly 
obtained at a VA Medical Center in Kansas City in 1993, who 
was "vital" to ascertain the nature and current severity of 
the veteran's left lower leg problems, was not of record, and 
that he believed that the veteran needed to be evaluated by a 
vascular surgeon to assess the likelihood of a diagnosis of 
post-phlebitic syndrome.  Additionally, an April 1998 
statement from Dr. G. Randall Guntharp, a family 
practitioner, suggests private treatment from this particular 
physician.  It seems that VA has not yet secured these 
records.  Insofar as the Board is remanding this case to cure 
any VCAA-related procedural deficiencies, it is the Board's 
opinion that the RO should also be asked to accomplish this 
additional development of the evidentiary record.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the actual VA medical facility 
in the State of Kansas where his venogram 
was reportedly conducted in 1993.  
Thereafter, the RO should secure the 
report of that venogram, if available.

2.  The RO should ask the veteran to 
indicate if he has received medical 
treatment from Dr. Guntarp other than at 
the time of the consultation reported in 
that physician's statement of April 1998.  
If he has, the veteran should specify the 
dates of medical treatment and either 
provide VA with copies of all relevant 
treatment from that physician or 
authorize VA, in writing, to secure those 
records in his behalf.  The RO should 
thereafter act accordingly, securing any 
new evidence and documenting the 
development conducted.

3.  After the above development has been 
conducted and the requested medical 
evidence has been made part of the 
veteran's claims file, the RO should 
schedule the veteran for a VA medical 
examination of his left lower extremity. 

In the notification to report for the 
requested medical examination, a copy of 
which the RO should made part of the 
record, the RO should advise the veteran 
of his duty to report for the examination 
and of the potential adverse consequences 
of a failure to report, as set forth in 
38 C.F.R. § 3.655(b).

The examiner should be asked to review 
the evidence in the record, to include 
the veteran's service medical records and 
the June 1998 VA examination report, 
request any tests and/or studies deemed 
necessary, to include any additional 
consultations with the appropriate 
specialists, and thereafter submit a 
comprehensive, legible report of medical 
examination.  In the report, the VA 
examiner should state, at the outset, 
whether he or she reviewed the pertinent 
evidence in the record, as requested, and 
offer a detailed assessment of the nature 
and current severity of the service-
connected residuals of a tear of the left 
gastrocnemius muscle.  In particular, the 
examiner should clarify what residuals of 
his inservice left gastrocnemius muscle 
tear, if any, the veteran currently 
suffers from.  Any muscle injury felt to 
represent such a residual should be 
described in terms of its current 
severity (slight, moderate, moderately 
severe, or severe), and the examiner 
should also clarify if a diagnosis other 
than the ones rendered historically in 
this case is appropriate.  He or she 
should also specifically comment on the 
VA physician's June 1998 statement 
suggesting a diagnosis of post-phlebitic 
syndrome, and explain the basis for all 
of his or her opinions and conclusions.

4.  Thereafter, the RO should review the 
veteran's claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Particularly, 
the RO must notify the veteran of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

5.  Thereafter, the RO should re-
adjudicate the veteran's increased rating 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
He has, however, the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




